Exhibit 10.1 STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT, dated August 27, 2007, by and among Comtech Group, a company incorporated in the Cayman Islands, the registered office of which is situated at PO Box 309GT, Ugland House, South Church Street, Grand Cayman, Cayman Islands (the “Purchaser”), Broadwell Group Ltd., a company incorporated in the British Virgin Islands, the registered office of which is situated atOMC Chambers, P.O. Box 3152, Road Town, Tortola, British Virgin Islands(the “Seller”), Broad Wise Holdings Limited, a company incorporated in the British Virgin Islands, the registered office of which is situated at P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, the British Virgin Islands ( the “Company”), and Comtech Broadband Corporation Limited, a company organized and existing under the laws of Hong Kong (the “HK Company”, together with the Company, the “Company Group”) on the other hand. W I T N E S S E T H: WHEREAS, as at the date hereof the Seller owns all issued and outstanding shares of the Company (the “Shares”); WHEREAS, as at the date hereof the Company and the Purchaser collectively own all issued and outstanding shares of the HK Company, of which the Company holds 45% of the issued and outstanding shares in the HK Company (the “HK Shares”) and the Purchaser holds 55% of the issued and outstanding shares in the HK Company; WHEREAS, the Seller desires to sell all its entire Shares of the Company to the Purchaser, and the Purchaser desires to purchase the Shares from the Seller for the purpose of directly and indirectly owning all issued and outstanding shares of the HK Company, for the consideration and on the terms set forth in this Agreement; WHEREAS, certain capitalized terms used in this Agreement are defined in Section10.13 below. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I Purchase and Sale of Shares. Section 1.1Sale of Shares.Subject to the terms and conditions of this Agreement, the Seller shallsell, transfer, convey, assign and set over (“Transfer”) to the Purchaser at the Closing, and the Purchaser shall at the Closing purchase and acquire from the Seller, all of the Seller’s right, title and interest in and to the Shares.In furtherance of the foregoing, the Seller shall at the Closing Transfer beneficial and record ownership of the Shares to the Purchaser, and execute one or more stock powers, endorsements or assignments as the Purchaser may reasonably request. ARTICLE II Purchase Price. Section 2.1.Purchase Price.In consideration of the Transfer to the Purchaser of the Shares at the Closing, and of the other representations, warranties and covenants herein: 1 (a)Subject to satisfaction of all relevant operating and financial milestones of the HK Company agreed upon by the Parties and on the terms and conditions contained herein, the Purchaser shall pay to the Seller US$15 million (the “Purchase Price”), consisting of US$10 million in cash and US$5 million in shares of Comtech Group, Inc., the parent company of the Purchaser (“COGO Shares”).The schedule of payment and adjustment of the Purchase Price shall be separately agreed upon by the Parties. Section 2.2 COGO Shares.Subject to all applicable conditions and requirements of the US securities law, the COGO Shares granted to the Seller pursuant to Article II may be traded freely on the NASDAQ.In the event that COGO Shares is changed into or exchanged for a different number or kind of shares of the Purchaser or other securities of the Purchaser or of any third corporation, by reason of reorganization, merger, consolidation, recapitalization, reclassification, stock split up, stock dividend or combination of shares, the Purchaser shall make an appropriate and equitable adjustment to the number of COGO Shares to be issued to the Seller or any appropriate substitution of a different security for such COGO Shares as the case may be.Any such adjustment made by the Purchaser shall be final and binding upon the Seller. Section 2.3Offset Right.Notwithstanding anything herein to the contrary, the Purchaser shall be entitled to offset, against any consideration otherwise payable to the Seller pursuant to Article II pursuant to the terms of this Agreement (whether before, at or after the Closing) or any other Closing Documents. ARTICLE III Closing. Section 3.1Closing Date.The closing of the transactions contemplated hereby (the “Closing”) shall be held in Shenzhen, China, on the Closing Date.All matters at the Closing shall be considered to take place simultaneously.As used herein, the term “Closing Date” shall mean the date which is two Business Days after all of the conditions in Article VII have been satisfied (or waived in writing by the party entitled to provide such a waiver), provided that the Closing Date shall not be later than August 31, 2007, unless the parties hereto mutually agree otherwise in writing. Section 3.2Documents of Conveyance, Etc.The Seller and the Purchaser shall deliver to each other at the Closing such certificates, consents, approvals, agreements, and documents relating to the transactions contemplated by this Agreement (collectively with this Agreement, the “Closing Documents”) as set forth in Appendix 1.Each party hereto further agrees that at or subsequent to the Closing, upon the written request of the other party, it will promptly execute and deliver or cause to be promptly executed and delivered any further assignments, instruments of transfer and bills of sale or conveyances reasonably necessary or desirable to vest fully in the Purchaser all of the Seller’ right, title and interest in and to the Shares. ARTICLE IV Representations and Warranties by the Warrantors. Section 4.1Representations and Warranties.Each of the Warrantors hereby jointly and severally makes the following representations and warranties to the Purchaser: 2 (a)The Seller is a company duly organized, validly existing and in good standing under the Laws of the British Virgin Islands and has all requisite corporate power and authority to execute, deliver and perform this Agreement and the Closing Documents to be executed by it and to consummate the transactions contemplated hereby and thereby.The execution and delivery of this Agreement and the Closing Documents to be executed by the Seller and the consummation by the Seller of the transactions contemplated hereby and thereby have been duly authorized by all requisite corporate action.This Agreement and the Closing Documents to be executed by the Seller constitute valid and binding obligations of the Seller enforceable against it in accordance with their respective terms. Both the Shares and the HK Shares are duly authorized, validly issued and are fully paid and non-assessable.The Seller is not entitled to the payment of any dividends or other distributions from the Company after the date hereof on account of the Seller’s ownership of the Shares on or before the date hereof. The Company has not conducted any business or incur any debt or liabilities, whether actual or contingent, since its formation other than owning the HK Shares. (b)(i)Neither the execution and delivery by each of the Warrantors of this Agreement and the Closing Documents to be executed by each of the Warrantors, nor the consummation by each of the Warrantors of the transactions contemplated hereby or thereby: (1) violates or will violate any Law applicable to any of the Warrantors; (2) violates or will violate any order, ruling, writ, judgment, injunction or decree of any Governmental Entity (an “Order”) applicable to any of the Warrantors; (3) conflicts or will conflict with, or results or will result in a breach of or default under, the Charter Documents of the Company, the HK Company or the Seller; or (4) results or will result in the imposition of any Lien on any of the Assets, the Shares or the HK Shares.No consent, authorization, or approval from, or registration or filing with, any Governmental Entity or other third party (not obtained or made as of the date hereof) is required to be obtained or made by or with respect to the Seller, the Company or the HK Company in connection with the execution and delivery of this Agreement or the Closing Documents or the consummation by each of Warrantors of the transactions contemplated hereby or thereby. As used herein, the term “Lien” means any lien, mortgage, security interest, charge, pledge or encumbrance of any kind. (ii)The execution, delivery and performance by each of Warrantors of this Agreement and the other Closing Documents, and the consummation of the transactions hereunder and thereunder, will not create a default by the Company or the HK Company under, or give any Governmental Entity or other third party the right to terminate or accelerate any Commitment, any permits, licenses, approvals, consents and authorizations issued by any Governmental Entity (collectively, “Licenses”). (c)The Seller does not, and to the knowledge of each of Warrantors, none of the officers or key employees of the Company Group currently directly or indirectly, owns, manages, operates, finances, or controls, or participates in the ownership, management, operation, financing or control of, or is associated as a director, partner, lender, investor or representative in connection with, any profit or not-for-profit business or enterprise which competes with the Purchaser and the Company Group. (d)No representation or warranty contained in this Agreement, and no statement in any certificate, list, report, or other writing furnished to the Purchaser pursuant to any provision of this Agreement, contains any untrue statement of a material fact or omits to state a material fact that in light of the circumstances under which they were made would have made them not misleading. 3 ARTICLE V Representations and Warranties of the Purchaser Section 5.1Representations and Warranties.The Purchaser represents and warrants to the Seller that: (a)Existence and Qualification of The Purchaser; Due Execution, Etc.The Purchaser is a company duly organized, validly existing and in good standing under the Laws of Cayman Islands and has all requisite corporate power and authority to execute, deliver and perform this Agreement and the Closing Documents to be executed by it and to consummate the transactions contemplated hereby and thereby.The execution and delivery of this Agreement and the Closing Documents to be executed by the Purchaser and the consummation by the Purchaser of the transactions contemplated hereby and thereby have been duly authorized by all requisite corporate action.This Agreement and the Closing Documents to be executed by the Purchaser constitute valid and binding obligations of the Purchaser enforceable against it in accordance with their respective terms. (b)No Violation.Neither the execution and delivery by the Purchaser of this Agreement or the Closing Documents to be executed by the Purchaser, nor the consummation of the transactions contemplated hereby or thereby: (1) violates or will violate any Order applicable to the Purchaser or (2) results or will result in a breach of or default under the Charter Documents of the Purchaser. ARTICLE VI Pre-Closing Covenants Section 6.1.
